ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c contact person telephone number identification_number employer_identification_number release number release date date date uil c legend a b c dear this letter is in response to your request for rulings on whether the implementation and operation of three new programs will adversely affect your tax exempt status or result in the imposition of unrelated_business_income_tax facts you are exempt under sec_501 of the internal_revenue_code and classified as a public charity you operate a worldwide educational program consisting of various creativity and problem solving programs for children from kindergarten through college thousands of young people participate in your programs annually you indicate that your programs are designed to help participants learn the art skill and process associated with creativity and critical thought and to develop important life skills such as problem solving teamwork and divergent thinking you indicate that you have designed three new programs to complement and extend your current programs program a is an adult extension of your program you plan to involve adult teams in problem solving challenges and competitions in a manner similar to those you currently operate for youths program b will extend a tailored version of your creative problem solving program to very young children focusing primarily on children from four to seven years old program c will add tournament level competition to your existing programs available to full-time university level students you have indicated that your sources of income consist primarily of gifts and contributions corporate sponsorships and registration fees from program participants the registration fees from participants in your proposed new programs will not significantly change the proportion of support you receive from gifts grants and contributions and program service income rulings requested based on the facts submitted you requested the following rulings your implementation and operation of programs a b and c will not jeopardize your tax- exempt status under sec_501 of the code because each will further your exempt educational_purposes amounts you receive from the implementation and operation of programs a b and c will not result in imposition of the unrelated_business_income_tax because each of the programs is substantially related to your tax exempt educational_purposes within the meaning of sec_513 of the code law sec_501 of the internal_revenue_code recognizes as exempt from federal_income_tax entities that are organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations defines educational as the instruction or training of the individual for the purpose of improving or developing his capabilities sec_1_501_c_3_-1 of the regulations states that an organization exempt under sec_501 of the code may operate a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt purposes exemption will be denied to an organization that is organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived from any unrelated_trade_or_business which it carries on regularly sec_513 of the code defines the term unrelated_trade_or_business as one that is not substantially related to the exercise or performance by an organization of its charitable purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations defines the economic activity that is considered to be a trade_or_business for the purpose of the unrelated_business_income_tax in sec_511 of the code in general any activity carried on for the production_of_income and possessing the characteristics of a trade_or_business within the meaning of sec_162 of the code that is not substantially related to the performance of the exempt organization’s exempt functions will be treated as unrelated_business_income sec_1_513-1 of the regulations states that for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes rationale your proposed program for adults program a will be similar to the established program for children it will teach teamwork creativity and problem solving skills through challenges and competitions program a will meet the definition of education in sec_1_501_c_3_-1 of the regulations training the individual for the purpose of improving or developing his capabilities the new program a will advance your educational purpose and contribute importantly to its accomplishment your proposed program for younger children program b will be an age-appropriate extension of your program for school-aged children program b is designed to enhance critical thinking among very young learners it will also advance your core exempt_purpose of enhancing the problem-solving skills of the participants program b will meet the definition of education in sec_1_501_c_3_-1 of the regulations training the individual for the purpose of improving or developing his capabilities the new program b will advance your educational purpose and contribute importantly to its accomplishment your new program for college-aged students program c is adjusted for the limited amount of time that college students have available and their interest in heightened competition like the other programs it is designed to enhance team building skills and creative problem-solving it will also advance your core exempt_purpose of enhancing the problem-solving skills of the participants program c will meet the definition of education in sec_1_501_c_3_-1 of the regulations training the individual for the purpose of improving or developing his capabilities the new program c will advance your educational purpose and contribute importantly to its accomplishment your revenues will continue to be primarily from registration fees by participants gifts and contributions and from some corporate sponsorships because programs a b and c advance your exempt_purpose and contribute importantly to its accomplishment revenue from programs a b and c will be related to your exempt_purpose within the meaning of sec_1_513-1 of the regulations and will not result in unrelated_business_income ruling sec_1 your implementation and operation of programs a b and c will not jeopardize your tax- exempt status under sec_501 of the code because each will further your exempt educational_purposes amounts you receive from the implementation and operation of programs a b and c will not result in imposition of the unrelated_business_income_tax because each of the programs is substantially related to your tax exempt educational_purposes within the meaning of sec_513 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice steven grodnitzky manager exempt_organizations technical group sincerely
